Exhibit 10.9 CONSULTING AGREEMENT THIS AGREEMENT is made this 4 day of October, 2006 (“Effective Date” ) by and between Brian Groh, an adult individual residing at 11201 Native Texan Trail, Austin, Texas, USA 78735 (the “Consultant” ) and Vemics, Inc, a Delaware Corporation whose address is 523 Avalon Gardens Drive, Nanuet, New York 10954 (“Vemics”). WITNESSETH: WHEREAS, Vemics LiveAccess is a fully managed online conferencing and collaboration service, that is made available for access by users on a subscription basis (the “Service”); and WHEREAS, the Consultant has experience and expertise in the marketing of various products through the internet, direct sales and other methods; WHEREAS, the parties have agreed to enter into a consulting relationship under which the Consultant will promote Vemics’s business relationships. NOW, THEREFORE, for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
